Title: General Orders, 29 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Secretarys Quarter Saturday 29th Septemb. 1781
                     Parole Rochambeau
                     C. signs Viomonil Bougainville
                  
                  Officers for the day Tomorrow
                  Major General Baron SteubenColonel CourtlandtLt Col. BarberB.M. from Waynes BrigadeOur ungenerous Enemy having as usual propagated the small Pox in this part of the Country, the Commander in Chief forbids the Officers and soldiers of this Army having any connection with the Houses or Inhabitants in this neighbourhood or borrowing any utensills from them.
                  Each Brigade in the first line of the right Wing will throw up a small Work in its front for the security of the Camp Guard.
                  General Duportail will please to order an Engineer to trace out the above Works.
                  Major William Barber is appointed Inspector to the Division Commanded by Major General the Marquis de la Fayette and is to be obeyed accordingly.
                  An orderly serjeant from each Division to be sent to the Adjutant Generals Office daily.
                  Evening orders
                  Twelve hundred men to be paraded tomorrow Morning at seven oClock in the front of Colonel Gimatts Light Infantry Battalion to be imployed in such manner as the Engineers shall direct—The Quarter Master General will send to the above mentioned place at the same hour 500 spades or shovels—One hundred Pick Axes—four hundred Axes, hatchetts or bill Hooks.An Officer with a small Guard is to attend and have particular charge of the Tools—He is to take a Receipt for the quantity and kind of tools delivered to each Officer commanding a fatigue party—and if the tools are not returned in the evening he is to report the Name of the Officer and the Number of deficient tools to Head Quarters—shou’d any of the tools through unavoidable accident be broken in the course of the work in which they are employed, the broken parts are to be delivered to the Officer charged with the reception of the tools who is to make his report of them.
                  This regulation relative to the care of distribution of the tools to be considered as a standing order.
               